 Case 1:19-cv-08694-VM Document 25 Filed 09/25/19 Page 1 of 2
                                                          t ',DC SDNY
                                                          D(>CUMENT
                                                         ELECTRONJCALLV FI Ll•J:


                                                                                                    I?.7IL..
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    DOC #:_e-.~ ~                                                                  1
--.----------------------------------x           .~ DATF ntED:                                                                     r:
DONALD J. TRUMP,                                 ;   ... : - : : : : : : : - - ·   •   J   i ,.,           -- ,--~ -   ~--·   :·-··!.J

                         Plaintiff,                        19 Civ. 8694                                (VM)

       - against -                                        ORDER

CYRUS R. VANCE, JR., in his official
capacity as District Attorney of the
County of New York, and
MAZARS USA, LLP,

                         Defendants.
-------------------------------------x
VICTOR MARRERO, United States District Judge.

       As set forth on the record during the oral argument held

today, September 25, 2019, it is hereby

       ORDERED that the stay of enforcement of and compliance

with   the   subpoena    issued   to   Mazars   USA,                          LLP,                 which     is

scheduled to expire today,        September 25,             2019 at 1:00 p.m.

(see Dkt. No.    4),    shall be extended to tomorrow,                                             September

26, 2019 at 5:00 p.m. It is further

       ORDERED that the parties in this action shall meet and

confer regarding their respective concerns,                                   and inform the

Court, through the submission of a joint letter by tomorrow,

September 26,    2019 at 4:00 p.m.,       whether they have agreed

upon a process for proceeding in the interim period between

expiration of the current stay and the issuance of the Court's

decision. Finally, it is
  Case 1:19-cv-08694-VM Document 25 Filed 09/25/19 Page 2 of 2



      ORDERED that the request of the United States (0kt. No.

24)   for additional time to determine whether to participate

in this action is GRANTED. The United States shall have until

close of business on Monday,        September 30,   2019,   to inform

the Court and the parties whether it intends to participate

in this action. If the United States determines that it will

participate,    it   shall   have   until   close   of   business   on

Wednesday, October 2, 2019, to file a submission.



SO ORDERED.

Dated:     New York, New York
           25 September 2019



                                              VICTOR MARRERO
                                                 U.S.D.J.
